OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on October 19, 1960, under the name Valentine Fraser Parker.
*103In this proceeding the Special Referee sustained two charges of misconduct against the respondent. The petitioner moves to confirm the report of the Special Referee, and the respondent has submitted an affirmation "in answer” to the motion which also asks that the report be confirmed.
Charge one of the petition alleged that the respondent neglected to provide legal documents requested by his client. The Special Referee sustained this charge.
Charge two of the petition alleged that the respondent failed to cooperate in the investigation of the complaint underlying the first charge of misconduct. The Special Referee sustained this charge.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.